EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Woolbright on July 25, 2022.
The application has been amended as follows: 
Claims 20 and 34-37 are now canceled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20 and 34-47 directed to a non-elected invention and species without traverse.  Accordingly, claims 20 and 34-37 have been cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art references, Wells (US Patent 3,397,600) and Baumgartner (US Patent Publication 2013/0307529), fail to disclose a controller and a depth gauge that transmits a signal to the controller responsive to movement of the telescoping member relative to the depth gauge to indicate a drill depth of the drill bit. The amended limitation in light of the remainder of the claim limitations is allowable over the previously cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775                    

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775